Citation Nr: 1723748	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right lower extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the New Orleans, Louisiana RO.  

In January 2017, during the course of the appeal, the Veteran testified at a video conference before the undersigned.  

After reviewing the record, the Board is of the opinion that further development of the record is warranted.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During a June 2015 VA examination the examiner noted that the Veteran reported recently undergoing a lower extremity ultrasound, and that he was scheduled for another.  In surgical reports from the Lafayette Surgical Medical Center, dated in April and May 2017, it was also noted that the Veteran had undergone an ultrasound of his lower extremities.  The reports of these ultrasounds have not been associated with the claims folder.  Hence, further development is in order.

At his video conference hearing the Veteran raised contentions to the effect that right lower extremity peripheral vascular disease and peripheral neuropathy were proximately due to or aggravated by his service-connected residuals of a right hip fracture.  Therefore, he maintained that service connection was warranted on a secondary basis.  38 C.F.R. § 3.310 (2016).  Given that no VA examination squarely addresses the question of entitlement to service connection for peripheral vascular disease or peripheral neuropathy on a secondary basis, to include under an aggravation theory, further development is in order.  

In light of the foregoing, the case is REMANDED to the AOJ for the following action:

1.  Ask the Veteran to provide the name, address, and date of treatment pertaining to any health care provider who has ever ordered or performed an ultrasound study of his right lower extremity.  Thereafter, the RO is to contact any named provider directly and attempt to obtain the report of any pertinent study.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the RO cannot locate any named Federal record the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain those records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

If the requested records are unavailable, and are held by a private entity notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A (West 2014).

2. Thereafter, schedule the Veteran for vascular and neurologic examinations to determine the nature and etiology of any diagnosed vascular and/or neurologic disorder affecting the appellant's right lower extremity.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The examiners must be afforded access to the appellant's VBMS and Virtual VA files, as well as a copy of this remand for review in conjunction with those examinations.  The examiners must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If peripheral vascular disease and/or a peripheral nerve disorder are diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  Each examiner must opine whether it is at least as likely as not (at least a 50/50 chance) that right lower extremity peripheral vascular disease and a right lower extremity peripheral nerve disorder are caused by, or aggravated by the Veteran's service-connected right hip fracture residuals.  In order to find aggravation there must be an increase in the underlying pathology of the peripheral vascular disorder or peripheral nerve disorder, and that such increase is the result of the service-connected residuals of a right hip fracture.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, each examiner must state HOW AND WHY he or she reached the opinion they did.  

A copy of the notice informing the Veteran of the date, time and location of the examination must be associated with the claims folder.  If that notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). 

4.  Thereafter, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for peripheral vascular disease and a peripheral nerve disorder.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



